In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-495 CV

____________________


SAM CRUZ d/b/a INTERNATIONAL YOUTH CENTER, Appellant


V.


DAVID THORNBERRY d/b/a CONROE FIRST RENTALS, Appellee




On Appeal from the County Court at Law No. 4
Montgomery County, Texas

Trial Cause No. 03-16655




MEMORANDUM OPINION (1)
	Sam Cruz d/b/a International Youth Center, appellant, filed a motion to dismiss this
appeal.  The Court finds that this motion is voluntarily made by the appellant prior to any
decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party
filed a notice of appeal.

	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the appellant.
								PER CURIAM
Opinion Delivered December 4, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.